DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 29 April 2022 has been considered and entered.
Accordingly, claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 29 April 2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, and 12 of U.S. Patent No. 11,334,548. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Pate No. 11,334,548 anticipate or render obvious all of the features of claims 1-9 of the instant application as demonstrated below.

Instant Application 
US Patent No. 11,334,548
1. A method comprising:




























accessing, by an indexing unit of a low-latency data access and analysis system, constituent data from a data source of the low-latency data access and analysis system; and
indexing the constituent data in an index of the low-latency data access and analysis system by an indexing unit of the low-latency data access and analysis system, wherein indexing includes:
partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for respective segments of the second partition, sharding the respective segment into one or more respective shards.  



1. A method comprising:
obtaining constituent data;
in response to a determination that a previously generated index portion representing the constituent data is unavailable in a primary index of a low-latency database analysis system, 
generating, by an indexing unit of the low-latency database analysis system, an index portion representing the constituent data in an auxiliary index, wherein generating the index portion representing the constituent data in the auxiliary index includes:
partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment of the first partition into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for each segment of the second partition, sharding the segment into one or more respective shards;
in response to a determination that the previously generated index portion representing the constituent data is available in the primary index, 

indexing, by the indexing unit, the constituent data in the primary index, wherein indexing the constituent data in the primary index includes:

partitioning the constituent data based on the characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment of the first partition into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for each segment of the second partition, sharding the segment into one or more respective shards; and
in response to a defined event, compacting the auxiliary index into the primary index.

(While not worded exactly the same, the indexing unit and constituent data are of the patent is of low-latency data access system, and in order to index constituent data, it must be accessed. Thus reading on the claimed language of the Instant Application)
2. The method of claim 1, wherein indexing includes:
sending, from the indexing unit to the data source, a request to pin a portion of a database of the data source corresponding to the constituent data;
in response to receiving, by the indexing unit, an indication that the portion of the database is pinned, sending, from the indexing unit to the data source, a sampling data request indicating a sampling data-query for the portion of the database; and
accessing, by the indexing unit, sampling results responsive to the sampling data-query.  

3. The method of claim 1, wherein indexing the constituent data includes:
sending, from the indexing unit to a database unit, a request to pin a portion of a database corresponding to the constituent data;

in response to receiving, by the indexing unit, an indication that the portion of the database is pinned, sending, from the indexing unit to the database unit, a sampling data request indicating a sampling data-query for the portion of the database; and
accessing, by the indexing unit, sampling results responsive to the sampling data-query.

3. The method of claim 2, wherein the constituent data includes a plurality of logical tables.  

5. The method of claim 3, wherein indexing the constituent data includes obtaining information representing the constituent data as a plurality of logical tables.

4. The method of claim 3, wherein partitioning includes:
identifying a smallest unpartitioned table from the plurality of logical tables;
determining that a current size of the first partition is less than a defined maximum size for the first partition, and in response to determining that the current size of the first partition is less than the defined maximum size for the first partition:
identifying a sum of the current size of the first partition and a size of the smallest unpartitioned table as the current size of the first partition; and
assigning the smallest unpartitioned table to the first partition;
determining that the current size of the first partition is at least the defined maximum size for the first partition, and in response to determining that the current size of the first partition is at least the defined maximum size for the first partition, assigning the smallest unpartitioned table to the second partition; and
identifying the smallest unpartitioned table as a partitioned table.  

6. The method of claim 5, wherein partitioning the constituent data includes:
identifying a smallest unpartitioned table from the plurality of logical tables;
in response to a determination that a current size of the first partition is less than a defined maximum size for the first partition:


identifying a sum of the current size of the first partition and a size of the smallest unpartitioned table as the current size of the first partition; and
assigning the smallest unpartitioned table to the first partition;
in response to a determination that the current size of the first partition is at least the defined maximum size for the first partition, assigning the smallest unpartitioned table to the second partition; and
identifying the smallest unpartitioned table as a partitioned table.

5. The method of claim 3, wherein segmenting, using hash-partitioning, the second partition includes:
identifying, as a cardinality of the one or more segments of the second partition, a lesser of a defined maximum cardinality of segments of the second partition or a quotient of dividing a sum of the sizes of the tables from the plurality of logical tables assigned to the second partition by a defined maximum segment size.  

7. The method of claim 5, wherein segmenting, using hash-partitioning, the second partition includes:
identifying, as a cardinality of the one or more segments of the second partition, the lesser of a defined maximum cardinality of segments of the second partition or a quotient of dividing a sum of the sizes of the tables from the plurality of logical tables assigned to the second partition by a defined maximum segment size
6. The method of claim 2, wherein, for a respective segment, sharding includes:
identifying, by a segment manager of the indexing unit, an indexing mode for indexing an object from the respective segment based on the sampling results;
generating, by the segment manager, a shard specification for generating a shard of the respective segment based on the sampling results and the indexing mode;
sending, from the indexing unit to the data source, a constituent data request indicating a constituent data-query for the respective segment;
generating a shard assignment indicating the shard specification and an indexing operation unit; and
generating, by the indexing operation unit, the shard based on the shard assignment, wherein generating the shard includes accessing the constituent data responsive to the constituent data request.  

8. The method of claim 3, wherein, for a respective segment, sharding includes:
identifying, by a segment manager of the indexing unit, an indexing mode for indexing an object from the respective segment based on the sampling results;
generating, by the segment manager, a shard specification for generating a shard of the respective segment based on the sampling results and the indexing mode;
sending, from the indexing unit to the database unit, a constituent data request indicating a constituent data-query for the respective segment;
generating a shard assignment indicating the shard specification and an indexing operation unit; and
generating, by the indexing operation unit, the shard based on the shard assignment, wherein generating the shard includes accessing the constituent data responsive to the constituent data request.

7. The method of claim 1, further comprising:
receiving data expressing usage intent with respect to the constituent data;

in response to receiving the data expressing usage intent, generating response data responsive to the data expressing usage intent, wherein generating the response data includes 
resolving at least a portion of the data expressing usage intent by traversing the index, wherein traversing the index includes traversing a shard from the index to identify a token corresponding to a portion of the data expressing usage intent; and




outputting the response data.  

9. The method of claim 1, further comprising:
receiving data expressing a usage intent with respect to the low-latency database analysis system;
in response to receiving the data expressing the usage intent, generating response data responsive to the data expressing the usage intent, wherein generating the response data includes:
generating a resolved-request representing the data expressing the usage intent by resolving at least a portion of the data expressing the usage intent by traversing a unified index, wherein the unified index includes the primary index and the auxiliary index;
generating a data-query representing the resolved-request; and
sending the data-query to a database for execution to obtain the response data; and
outputting the response data.

10. The method of claim 9, wherein traversing the unified index includes:
traversing a shard from the primary index to identify a token corresponding to a portion of the data expressing the usage intent.


8. The method of claim 1, wherein the characteristic is table size.  



9. The method of claim 1, wherein indexing includes:
obtaining, by the low-latency data access and analysis system, index configuration data for indexing the constituent data, wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information.  

The features “wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information” are directed to non-functional descriptive material and do not carry patentable weight. The claim does not necessarily obtain index configuration data because it is found to have these types (which would be functional), nor does the claim do anything specific with these types of data that would be performed differently than any other type of obtained data. Rather, the data is obtained and merely happens to be the data that is available. See MPEP §2111.05 

12. A method comprising:

obtaining index configuration data for indexing constituent data, the constituent data including a plurality of logical tables; and





Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,548 as applied above, and further in view of Sivasubramanian et al. (US 8,572,091 B1), hereinafter Sivasubramanian.
As to claim 8, As demonstrated in the table above, the claims of U.S. Patent No. 11,334,548  renders obvious the features of parent claim 1, but does not disclose wherein the characteristic is table size.
However, Sivasubramanian discloses partitioning constituent data based on a characteristic of the constituent data in to at least a first partition and a second partition, wherein the characteristic is table size (Col. 3, Lines 7-14; Col. 63, Lines 5-11 and 32-38, A table is partitioned based on factors such as an increase in table size.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of claim 1 of US Patent No. 11,334,548 with the teachings of Sivasubramanian by modifying  US Patent No. 11,334,548 such that the partitioning occurs at least based in part on a detected increase in size of the table, like in Sivasubramanian. Said artisan would have been motivated to do so in order to support seamless scaling of the tables of US Patent No 11,334,548 (Sivasubramanian, Col. 2, Lines 63-65).

Claims 10-16 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, and 12 of U.S. Patent No. 11,334,548 in view of Murray (cited in IDS filed 04/18/2022)(US 10,108,690 B1). As demonstrated in the table and discussion below, the claims of US Patent No. 11,334,548 when combined with Murray, render obvious all of the features of claims 10-20.

Instant Application 
US Patent No. 11,334,548
10. A low-latency data access and analysis system comprising:
;
























an indexing unit to index constituent data, wherein, to index the constituent data, the processor executes the instructions to: access, by the indexing unit, the constituent data from a data source;
partition the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition;
segment the first partition into a first segment of the first partition;
shard the first segment into a first shard of the first segment of the first partition;

segment, using hash-partitioning, the second partition into one or more segments of the second partition; and
for respective segments of the second partition, shard the respective segment into one or more respective shards.  


1. A method comprising:
obtaining constituent data;
in response to a determination that a previously generated index portion representing the constituent data is unavailable in a primary index of a low-latency database analysis system, 
generating, by an indexing unit of the low-latency database analysis system, an index portion representing the constituent data in an auxiliary index, wherein generating the index portion representing the constituent data in the auxiliary index includes:
partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment of the first partition into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for each segment of the second partition, sharding the segment into one or more respective shards;
in response to a determination that the previously generated index portion representing the constituent data is available in the primary index, 
indexing, by the indexing unit, the constituent data in the primary index, wherein indexing the constituent data in the primary index includes:


partitioning the constituent data based on the characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment of the first partition into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for each segment of the second partition, sharding the segment into one or more respective shards; and
in response to a defined event, compacting the auxiliary index into the primary index.

(While not worded exactly the same, the indexing unit and constituent data are of the patent is of low-latency data access system, and in order to index constituent data, it must be accessed. Thus reading on the claimed language of the Instant Application)

The claims of US Patent No 11,334,548 do not explicitly disclose a non-transitory computer-readable storage medium that stores instructions for operating the low-latency data access and analysis system; and a processor that executes the instructions to operate the indexing unit.
However, Murray discloses a non-transitory computer-readable storage medium that stores instructions for operating the low-latency data access and analysis system; and a processor that executes the instructions to operate the indexing unit (Col. 14, Lines 13-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the method of US Patent No 11,334,548 must be implemented on a computer and therefore some hardware processing element to perform the recited functions. Because implementing computer functionality by a processor using instructions stored on a non-transitory medium, such as in Murray, is a common method for implementing functionality, it would have been obvious to said artisan to modify US Patent No 11,334,548 to implement the functionality via a processor and instructions on a non-transitory medium as claimed. Said artisan would have been motivated to do so in order to achieve the well-known and predictable result of implementing desired method functions on a computing system.

11. The low-latency data access and analysis system of claim 10, wherein, to index the constituent data, the processor executes the instructions to:
send, from the indexing unit to the data source, a request to pin a portion of a database of the data source corresponding to the constituent data;
receive, by the indexing unit, an indication that the portion of the database is pinned;
in response to the indication that the portion of the database is pinned, send, from the indexing unit to the data source, a sampling data request indicating a sampling data-query for the portion of the database; and
access, by the indexing unit, sampling results responsive to the sampling data-query.  

3. The method of claim 1, wherein indexing the constituent data includes:


sending, from the indexing unit to a database unit, a request to pin a portion of a database corresponding to the constituent data;

in response to receiving, by the indexing unit, an indication that the portion of the database is pinned, sending, from the indexing unit to the database unit, a sampling data request indicating a sampling data-query for the portion of the database; and


accessing, by the indexing unit, sampling results responsive to the sampling data-query.

12. The low-latency data access and analysis system of claim 11, wherein the constituent data includes a plurality of logical tables.  


5. The method of claim 3, wherein indexing the constituent data includes obtaining information representing the constituent data as a plurality of logical tables.

13. The low-latency data access and analysis system of claim 12, wherein, to partition the constituent data, the processor executes the instructions to:
identify a smallest unpartitioned table from the plurality of logical tables;
in response to a determination that a current size of the first partition is less than a defined maximum size for the first partition:
identify a sum of the current size of the first partition and a size of the smallest unpartitioned table as the current size of the first partition; and
assign the smallest unpartitioned table to the first partition;
in response to a determination that the current size of the first partition is at least the defined maximum size for the first partition, assign the smallest unpartitioned table to the second partition; and
identify the smallest unpartitioned table as a partitioned table.  

6. The method of claim 5, wherein partitioning the constituent data includes:


identifying a smallest unpartitioned table from the plurality of logical tables;
in response to a determination that a current size of the first partition is less than a defined maximum size for the first partition:
identifying a sum of the current size of the first partition and a size of the smallest unpartitioned table as the current size of the first partition; and
assigning the smallest unpartitioned table to the first partition;
in response to a determination that the current size of the first partition is at least the defined maximum size for the first partition, assigning the smallest unpartitioned table to the second partition; and
identifying the smallest unpartitioned table as a partitioned table.

14. The low-latency data access and analysis system of claim 12, wherein, to segment, using hash-partitioning, the second partition, the processor executes the instructions to:
identify, as a cardinality of the one or more segments of the second partition, a lesser of a defined maximum cardinality of segments of the second partition or a quotient of dividing a sum of the sizes of the tables from the plurality of logical tables assigned to the second partition by a defined maximum segment size.  

7. The method of claim 5, wherein segmenting, using hash-partitioning, the second partition includes:

identifying, as a cardinality of the one or more segments of the second partition, the lesser of a defined maximum cardinality of segments of the second partition or a quotient of dividing a sum of the sizes of the tables from the plurality of logical tables assigned to the second partition by a defined maximum segment size
15. The low-latency data access and analysis system of claim 11, wherein, to shard a respective segment, the processor executes the instructions to:
identify, by a segment manager of the indexing unit, an indexing mode for indexing an object from the respective segment based on the sampling results;
generate, by the segment manager, a shard specification for generating a shard of the respective segment based on the sampling results and the indexing mode;
send, from the indexing unit to the data source, a constituent data request indicating a constituent data-query for the respective segment;
generate a shard assignment indicating the shard specification and an indexing operation unit; and
generate, by the indexing operation unit, the shard based on the shard assignment, wherein generating the shard includes accessing the constituent data responsive to the constituent data request.  

8. The method of claim 3, wherein, for a respective segment, sharding includes:


identifying, by a segment manager of the indexing unit, an indexing mode for indexing an object from the respective segment based on the sampling results;
generating, by the segment manager, a shard specification for generating a shard of the respective segment based on the sampling results and the indexing mode;
sending, from the indexing unit to the database unit, a constituent data request indicating a constituent data-query for the respective segment;
generating a shard assignment indicating the shard specification and an indexing operation unit; and
generating, by the indexing operation unit, the shard based on the shard assignment, wherein generating the shard includes accessing the constituent data responsive to the constituent data request.

16. The low-latency data access and analysis system of claim 10, wherein the processor executes the instructions to:
receive data expressing usage intent with respect to the constituent data;
generate response data responsive to the data expressing usage intent, wherein to generate the response data the processor executes the instructions to resolve at least a portion of the data expressing usage intent, wherein to resolve the processor executes the instructions to traverse the index, wherein to traverse the index the processor executes the instructions to traverse a shard from the index to identify a token corresponding to a portion of the data expressing usage intent; and





output the response data.  

9. The method of claim 1, further comprising:

receiving data expressing a usage intent with respect to the low-latency database analysis system;
in response to receiving the data expressing the usage intent, generating response data responsive to the data expressing the usage intent, wherein generating the response data includes:
generating a resolved-request representing the data expressing the usage intent by resolving at least a portion of the data expressing the usage intent by traversing a unified index, wherein the unified index includes the primary index and the auxiliary index;
generating a data-query representing the resolved-request; and
sending the data-query to a database for execution to obtain the response data; and
outputting the response data.

10. The method of claim 9, wherein traversing the unified index includes:
traversing a shard from the primary index to identify a token corresponding to a portion of the data expressing the usage intent.


17. The low-latency data access and analysis system of claim 10, wherein the characteristic is table size.  


18. The low-latency data access and analysis system of claim 10, wherein to index the constituent data the processor executes the instructions to:
obtain index configuration data for indexing the constituent data, wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information.  

The features “wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information” are directed to non-functional descriptive material and do not carry patentable weight. The claim does not necessarily obtain index configuration data because it is found to have these types (which would be functional), nor does the claim do anything specific with these types of data that would be performed differently than any other type of obtained data. Rather, the data is obtained and merely happens to be the data that is available. See MPEP §2111.05 

12. A method comprising:



obtaining index configuration data for indexing constituent data, the constituent data including a plurality of logical tables; and

19. A  perform operations comprising:




















accessing, by an indexing unit of a low-latency data access and analysis system, constituent data from a data source of the low-latency data access and analysis system; and
indexing the constituent data in an index of the low-latency data access and analysis system by an indexing unit of the low-latency data access and analysis system, wherein indexing includes:


partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for respective segments of the second partition, sharding the respective segment into one or more respective shards.  

1. A method comprising:
obtaining constituent data;
in response to a determination that a previously generated index portion representing the constituent data is unavailable in a primary index of a low-latency database analysis system, 
generating, by an indexing unit of the low-latency database analysis system, an index portion representing the constituent data in an auxiliary index, wherein generating the index portion representing the constituent data in the auxiliary index includes:
partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment of the first partition into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for each segment of the second partition, sharding the segment into one or more respective shards;
in response to a determination that the previously generated index portion representing the constituent data is available in the primary index, 
indexing, by the indexing unit, the constituent data in the primary index, wherein indexing the constituent data in the primary index includes:


partitioning the constituent data based on the characteristic of the constituent data into at least a first partition and a second partition;
segmenting the first partition into a first segment of the first partition;
sharding the first segment of the first partition into a first shard of the first segment of the first partition;
segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and
for each segment of the second partition, sharding the segment into one or more respective shards; and
in response to a defined event, compacting the auxiliary index into the primary index.

(While not worded exactly the same, the indexing unit and constituent data are of the patent is of low-latency data access system, and in order to index constituent data, it must be accessed. Thus reading on the claimed language of the Instant Application)

The claims of US Patent No 11,334,548 do not explicitly disclose non-transitory computer-readable storage medium that includes instructions executed by a processor to perform the claimed functions.
However, Murray discloses a non-transitory computer-readable storage medium that stores instructions for operating the low-latency data access and analysis system; and a processor that executes the instructions to operate the indexing unit (Col. 14, Lines 13-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the method of US Patent No 11,334,548 must be implemented on a computer and therefore some hardware processing element to perform the recited functions. Because implementing computer functionality by a processor using instructions stored on a non-transitory medium, such as in Murray, is a common method for implementing functionality, it would have been obvious to said artisan to modify US Patent No 11,334,548 to implement the functionality via a processor and instructions on a non-transitory medium as claimed. Said artisan would have been motivated to do so in order to achieve the well-known and predictable result of implementing desired method functions on a computing system.

20. The non-transitory computer-readable storage medium of claim 19, wherein indexing includes:
obtaining, by the low-latency data access and analysis system, index configuration data for indexing the constituent data, wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information. 

The features “wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information” are directed to non-functional descriptive material and do not carry patentable weight. The claim does not necessarily obtain index configuration data because it is found to have these types (which would be functional), nor does the claim do anything specific with these types of data that would be performed differently than any other type of obtained data. Rather, the data is obtained and merely happens to be the data that is available. See MPEP §2111.05 
 

12. A method comprising:



obtaining index configuration data for indexing constituent data, the constituent data including a plurality of logical tables; and
…



Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,548 and Murray as applied above, and further in view of Sivasubramanian et al. (US 8,572,091 B1), hereinafter Sivasubramanian.
As to claim 17, As demonstrated in the table above, the claims of U.S. Patent No. 11,334,548  renders obvious the features of parent claim 10, but does not disclose wherein the characteristic is table size.
However, Sivasubramanian discloses partitioning constituent data based on a characteristic of the constituent data in to at least a first partition and a second partition, wherein the characteristic is table size (Col. 3, Lines 7-14; Col. 63, Lines 5-11 and 32-38, A table is partitioned based on factors such as an increase in table size.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of claim 1 of US Patent No. 11,334,548 with the teachings of Sivasubramanian by modifying  US Patent No. 11,334,548 such that the partitioning occurs at least based in part on a detected increase in size of the table, like in Sivasubramanian. Said artisan would have been motivated to do so in order to support seamless scaling of the tables of US Patent No 11,334,548 (Sivasubramanian, Col. 2, Lines 63-65).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “an indexing unit of a low-latency data access and analysis system” in lines 2-3, and “an indexing unit of the low-latency data access an analysis system in line 5. It is unclear whether the indexing unit is intended to be the same or different indexing units performing the accessing and indexing operations respectively. As such, the scope of the claim cannot be properly ascertained, rendering the claim indefinite.
As to claims 2-9, the claims inherit the deficiencies of claim 1 under 35 USC §112 as set forth above without curing them. Accordingly, claims 2-9 are rejected for the same reasons as claim 1 above.
As to claim 19, the claim recites “an indexing unit of a low-latency data access and analysis system” in line 3, and “an indexing unit of the low-latency data access an analysis system in line 6. It is unclear whether the indexing unit is intended to be the same or different indexing units performing the accessing and indexing operations respectively. As such, the scope of the claim cannot be properly ascertained, rendering the claim indefinite.
As to claim 20, the claim inherits the deficiencies of claim 19 under 35 USC §112 as set forth above without curing them. Accordingly, claim 20 is rejected for the same reasons as claim 19 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 10, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (cited in IDS filed 04/18/2022)(US 10,108,690 B1) in view of Zait et al. (cited in IDS filed 04/18/2022)(US 6,665,684 B2), hereinafter Zait, and Choy et al. (cited in IDS filed 04/18/2022)(US 5,960,194), hereinafter Choy.

As to claim 1, Murray discloses method comprising:
accessing, by  a unit of a low-latency data access and analysis system, constituent data from a data source of the low-latency data access and analysis system (Col. 7, Lines 39-45; Col. 8, 49-56; Col. 9, Lines 14-18, E.g. a first created table is obtained for partitioning. Said process being performed by the analogous to “an indexing unit”.; Col. 13, Lines 38-49; Col. 14, Lines 45-43, The various disclosed items can be stored in memory. Memory being well-known as a faster form of storage, and thus low-latency. As such, the system is analogous to the broadly claimed “low-latency data and access and analysis system”.); and

partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition (Figs.1A-1B, 4; Col. 3, Lines 5-21; Col. 4, Lines 58-65, A database is partitioned into first level partitions based on primary keys, i.e. characteristic data of the constituent data.);
segmenting the first partition into a first segment of the first partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.);
sharding the first segment into a first shard of the first segment of the first partition (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments, can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a first shard.);
segmenting,  the second partition into one or more segments of the second partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.); and
for respective segments of the second partition, sharding the respective segment into one or more respective shards (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments (including the second), can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a second shard.).
Murray does not specifically disclose indexing the constituent data in an index of the low-latency data access and analysis system by an indexing unit of the low-latency data access and analysis system, that the partitioning, segmenting, and sharding steps are therefore part of the indexing process, and that segmenting of the second partition is done using hash partitioning.
Although Murray does disclose that indexes are maintained which correspond to and reference data in the various partitions (Col. 5, Lines 31-40; Col. 9, Lines 10-14; Col. 10, Lines 45-51).
However, Choy discloses indexing constituent data from partitioned database tables such that a global index is maintained and each partition is maintained with a respective local index (Abstract; Fig. 5; Col. 8, Lines 41-64, An index is generated for each partition of a table, the indexing the constituent data which is partitioned like the segmented and sharded data being claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that as table data is partitioned and subpartitioned, indexes which refer to that data may also need to be updated such that they point to the correct location, e.g. including any pointers to the current partition in which it resides (E.g. see Choy, Col. 2, Lines 55-57; Murray, Col. 9, Lines 10-14; Col. 10, Lines 45-51, for indexes referring/pointing to the underlying data). This is further emphasized by Choy which indicates that the indexes may have to be updated along with changes to the records (Choy, Col. 12, Line 61-Col. 13, Line 9). Thus, it would have been obvious to said artisan to perform partitioning operations along with indexing operations. As such, it would have been obvious to said artisan modify Murray such that the partitions of Murray are partitioned, segmented, and sharded as part of an indexing process which indexes the data therein, like as done with Choy. In doing so, rendering obvious in entirety “accessing, by an indexing unit of a low-latency data access and analysis system, constituent data from a data source of the low-latency data access and analysis system; and indexing the constituent data in an index of the low-latency data access and analysis system by an indexing unit of the low-latency data access and analysis system, wherein indexing includes:” as claimed. Said artisan would have been motivated to do so in order to ensure the partitioned data of Murray is continuously made quickly available to users via indexes that are updated along with data and partition changes to the records.
Murray, as previously modified with Choy, does not specifically disclose that segmenting of the second partition is done using hash partitioning.
Although Murray and Choy do disclose that partitioning can be done on ranges or hashes (Murray, Col. 3, Lines 10-21; Choy, Col. 2, Lines 34-46; Col. 6, Lines 29-13).
However, Zait discloses partitioning constituent data into at least a first partition and a second partition; segmenting, using hash-partitioning, the second partition into one or more segments of the second partition (Fig. 1, #104, 110-118; Col. 4, Lines 43-50; Col. 6, Lines 5-14 and 49-67; Constituent data, e.g. a source table, is partitioned into multiple levels. A second level of multiple partitions, i.e. “segments” as claimed, are generated by further partitioning the partitions of the first level. The segments of the second level can be determined by hash-partitioning the partitions of the first level.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Murray, as previously modified with Choy, with the teachings of Zait by modifying Murray such that the subpartitioning policies of Murray include specifying that at least the second partition is segmented using hash-partitioning to generate subpartitions therein as suggested can be done at any level of partitioning, including second and lower levels, by Zait (Zait, Col. 4, Lines 45-50; Col. 6, Lines 5-14). Thus rendering obvious, “segmenting, using hash-partitioning, the second partition into one or more segments of the second partition” [emphasis added] as claimed. Said artisan would have been motivated to do so in order to store desired lower level partitions of Murray more evenly by using hash-partitioning (Zait, Col. 6, Lines 25-29).


As to claim 10, Murray discloses low-latency data access and analysis system (Col. 13, Lines 38-49; Col. 14, Lines 45-43, The various disclosed items can be stored in memory. Memory being well-known as a faster form of storage, and thus low-latency. As such, the system is analogous to the broadly claimed “low-latency data and access and analysis system”.) comprising:
a non-transitory computer-readable storage medium that stores instructions for operating the low-latency data access and analysis system (Col. 14, Lines 12-24);
a processor that executes the instructions to operate a unit (Col. 14, Lines 12-24) , the processor executes the instructions to:
access, by the unit, the constituent data from a data source (Col. 7, Lines 39-45; Col. 8, 49-56; Col. 9, Lines 14-18, E.g. a first created table is obtained for partitioning. Said process being performed by the analogous to “an indexing unit”.);
partition the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition (Figs.1A-1B, 4; Col. 3, Lines 5-21; Col. 4, Lines 58-65, A database is partitioned into first level partitions based on primary keys, i.e. characteristic data of the constituent data.); 
segment the first partition into a first segment of the first partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.);
shard the first segment into a first shard of the first segment of the first partition (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments, can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a first shard.);
segment the second partition into one or more segments of the second partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.); and
for respective segments of the second partition, shard the respective segment into one or more respective shards (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments (including the second), can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a second shard.).
Murray does not specifically disclose an indexing unit to index constituent data, wherein, to index the constituent data, the processor executes the instructions to: access, by the indexing unit, the constituent data from a data source; and thus also perform the partitioning, segmenting, and sharding steps as part of the index, and that segmenting of the second partition is done using hash partitioning.
Although Murray does disclose that indexes are maintained which correspond to and reference data in the various partitions (Col. 5, Lines 31-40; Col. 9, Lines 10-14; Col. 10, Lines 45-51).
However, Choy discloses indexing constituent data from partitioned database tables such that a global index is maintained and each partition is maintained with a respective local index (Abstract; Fig. 5; Col. 8, Lines 41-64, An index is generated for each partition of a table, the indexing the constituent data which is partitioned like the segmented and sharded data being claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that as table data is partitioned and subpartitioned, indexes which refer to that data may also need to be updated such that they point to the correct location, e.g. including any pointers to the current partition in which it resides (E.g. see Choy, Col. 2, Lines 55-57; Murray, Col. 9, Lines 10-14; Col. 10, Lines 45-51, for indexes referring/pointing to the underlying data). This is further emphasized by Choy which indicates that the indexes may have to be updated along with changes to the records (Choy, Col. 12, Line 61-Col. 13, Line 9). Thus, it would have been obvious to said artisan to perform partitioning operations along with indexing operations. As such, it would have been obvious to said artisan modify Murray such that the partitions of Murray are partitioned, segmented, and sharded as part of an indexing process which indexes the data therein, like as done with Choy. In doing so, rendering obvious in entirety “an indexing unit to index constituent data, wherein, to index the constituent data, the processor executes the instructions to: access, by the indexing unit, the constituent data from a data source;” and also perform the subsequent partitioning, segmenting, and sharding with the indexing as claimed. Said artisan would have been motivated to do so in order to ensure the partitioned data of Murray is continuously made quickly available to users via indexes that are updated along with data and partition changes to the records.
Murray, as previously modified with Choy, does not specifically disclose that segmenting of the second partition is done using hash partitioning.
Although Murray and Choy do disclose that partitioning can be done on ranges or hashes (Murray, Col. 3, Lines 10-21; Choy, Col. 2, Lines 34-46; Col. 6, Lines 29-13).
However, Zait discloses partitioning constituent data into at least a first partition and a second partition; segmenting, using hash-partitioning, the second partition into one or more segments of the second partition (Fig. 1, #104, 110-118; Col. 4, Lines 43-50; Col. 6, Lines 5-14 and 49-67; Constituent data, e.g. a source table, is partitioned into multiple levels. A second level of multiple partitions, i.e. “segments” as claimed, are generated by further partitioning the partitions of the first level. The segments of the second level can be determined by hash-partitioning the partitions of the first level.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Murray, as previously modified with Choy, with the teachings of Zait by modifying Murray such that the subpartitioning policies of Murray include specifying that at least the second partition is segmented using hash-partitioning to generate subpartitions therein as suggested can be done at any level of partitioning, including second and lower levels, by Zait (Zait, Col. 4, Lines 45-50; Col. 6, Lines 5-14). Thus rendering obvious, to “segment, using hash-partitioning, the second partition into one or more segments of the second partition” [emphasis added] as claimed. Said artisan would have been motivated to do so in order to store desired lower level partitions of Murray more evenly by using hash-partitioning (Zait, Col. 6, Lines 25-29).

As to claim 19, Murray discloses non-transitory computer-readable storage medium that includes instructions executed by a processor to perform operations comprising (Col. 14, Lines 12-24):
accessing, by  a unit of a low-latency data access and analysis system, constituent data from a data source of the low-latency data access and analysis system (Col. 7, Lines 39-45; Col. 8, 49-56; Col. 9, Lines 14-18, E.g. a first created table is obtained for partitioning. Said process being performed by the analogous to “an indexing unit”.; Col. 13, Lines 38-49; Col. 14, Lines 45-43, The various disclosed items can be stored in memory. Memory being well-known as a faster form of storage, and thus low-latency. As such, the system is analogous to the broadly claimed “low-latency data and access and analysis system”.); and

partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition (Figs.1A-1B, 4; Col. 3, Lines 5-21; Col. 4, Lines 58-65, A database is partitioned into first level partitions based on primary keys, i.e. characteristic data of the constituent data.);
segmenting the first partition into a first segment of the first partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.);
sharding the first segment into a first shard of the first segment of the first partition (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments, can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a first shard.);
segmenting,  the second partition into one or more segments of the second partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.); and
for respective segments of the second partition, sharding the respective segment into one or more respective shards (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments (including the second), can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a second shard.).
Murray does not specifically disclose indexing the constituent data in an index of the low-latency data access and analysis system by an indexing unit of the low-latency data access and analysis system, that the partitioning, segmenting, and sharding steps are therefore part of the indexing process, and that segmenting of the second partition is done using hash partitioning.
Although Murray does disclose that indexes are maintained which correspond to and reference data in the various partitions (Col. 5, Lines 31-40; Col. 9, Lines 10-14; Col. 10, Lines 45-51).
However, Choy discloses indexing constituent data from partitioned database tables such that a global index is maintained and each partition is maintained with a respective local index (Abstract; Fig. 5; Col. 8, Lines 41-64, An index is generated for each partition of a table, the indexing the constituent data which is partitioned like the segmented and sharded data being claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that as table data is partitioned and subpartitioned, indexes which refer to that data may also need to be updated such that they point to the correct location, e.g. including any pointers to the current partition in which it resides (E.g. see Choy, Col. 2, Lines 55-57; Murray, Col. 9, Lines 10-14; Col. 10, Lines 45-51, for indexes referring/pointing to the underlying data). This is further emphasized by Choy which indicates that the indexes may have to be updated along with changes to the records (Choy, Col. 12, Line 61-Col. 13, Line 9). Thus, it would have been obvious to said artisan to perform partitioning operations along with indexing operations. As such, it would have been obvious to said artisan modify Murray such that the partitions of Murray are partitioned, segmented, and sharded as part of an indexing process which indexes the data therein, like as done with Choy. In doing so, rendering obvious in entirety “accessing, by an indexing unit of a low-latency data access and analysis system, constituent data from a data source of the low-latency data access and analysis system; and indexing the constituent data in an index of the low-latency data access and analysis system by an indexing unit of the low-latency data access and analysis system, wherein indexing includes:” as claimed. Said artisan would have been motivated to do so in order to ensure the partitioned data of Murray is continuously made quickly available to users via indexes that are updated along with data and partition changes to the records.
Murray, as previously modified with Choy, does not specifically disclose that segmenting of the second partition is done using hash partitioning.
Although Murray and Choy do disclose that partitioning can be done on ranges or hashes (Murray, Col. 3, Lines 10-21; Choy, Col. 2, Lines 34-46; Col. 6, Lines 29-13).
However, Zait discloses partitioning constituent data into at least a first partition and a second partition; segmenting, using hash-partitioning, the second partition into one or more segments of the second partition (Fig. 1, #104, 110-118; Col. 4, Lines 43-50; Col. 6, Lines 5-14 and 49-67; Constituent data, e.g. a source table, is partitioned into multiple levels. A second level of multiple partitions, i.e. “segments” as claimed, are generated by further partitioning the partitions of the first level. The segments of the second level can be determined by hash-partitioning the partitions of the first level.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Murray, as previously modified with Choy, with the teachings of Zait by modifying Murray such that the subpartitioning policies of Murray include specifying that at least the second partition is segmented using hash-partitioning to generate subpartitions therein as suggested can be done at any level of partitioning, including second and lower levels, by Zait (Zait, Col. 4, Lines 45-50; Col. 6, Lines 5-14). Thus rendering obvious, “segmenting, using hash-partitioning, the second partition into one or more segments of the second partition” [emphasis added] as claimed. Said artisan would have been motivated to do so in order to store desired lower level partitions of Murray more evenly by using hash-partitioning (Zait, Col. 6, Lines 25-29).

As to claims 7 and 16, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Murray, as previously modified with Choy and Zait discloses receiving data expressing usage intent with respect to the constituent data (Murray, Col. 12, Lines 47-65; Zait, Col. 7, Lines 38-58; Choy, Col. 9, Lines 55; In each, a database query can be received expressing a usage intent to retrieve constituent data from the partitioned database.);
in response to receiving the data expressing usage intent, generating response data responsive to the data expressing usage intent, wherein generating the response data includes resolving at least a portion of the data expressing usage intent by traversing the index, wherein traversing the index includes traversing a shard from the index to identify a token corresponding to a portion of the data expressing usage intent (Choy, Col. 9, Line 46-Col. 10, Line 10; Col. 11, Lines 44-67, An unified index comprising the global index and all identified subpartition indices is traversed to identify a shard to traverse to identify a data element, e.g. a token, corresponding to data intended to be retrieved from a request which indicates a usage intent, e.g. of retrieving desired data..); and
outputting the response data (Choy, Col. 12, Lines 1-2, i.e. merging results).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Murray, as previously modified with Choy and Zait, such that queries of Murray are to access indexed partitions therein, traverse the indices to obtain and output results as done by Choy. Said artisan would have been motivated to do so in order to ensure search efficiency by utilizing Global and Local indices by reducing the need to access fewer local indices and partitions and provide database query support while reducing the scope of search across partition indices and partitions (Choy, Col. 9, Lines 47-55; Col. 10, Lines 25-39).

As to claims 9, 18, and 20, the claims are rejected for the same reasons as claims 1, 10, and 19 above. In addition, Murray, as previously modified with Choy and Zait, discloses obtaining, by the low-latency data access and analysis system, index configuration data for indexing the constituent data, wherein the index configuration data includes at least one of token type information, data source information, or index distribution coordination information (Choy, Figs. 5-6; Col. 9, Lines 1-30, Indexes are created by retrieving rules, e.g. in programmed FOR loops, specifying which keys (e.g. token type information) to obtain.).
The reasons and motivations for combining the teachings of Murray, Choy, and Zait are the same as previously set forth with respect to claims 1, 10, and 19 above.

Claims 2, 3, 6, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Choy, and Zait, as applied above, and further in view of Rais-Ghasem et al. (cited in IDS filed 04/18/2022)(US 2015/0339369 A1), hereinafter Rais-Ghasem.

As to claims 2 and 11, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Murray, as previously modified with Choy and Zait, discloses wherein indexing includes:
sending, from the indexing unit to the data source, a request to pin a portion of a database of the data source corresponding to the constituent data (Choy, Col. 17, Lines 13-23; Col. 18, Lines 15-43; Col. 19, Lines 31-37 and 50-55, As part of indexing, a request for one or more locks are sent to be obtained on a portion of the database, i.e. pinning the portion of database data.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Murray, as previously modified with Choy and Zait, with the teachings of Choy by further modifying Murray such that indexing of database partitions into Global and Local indexes for each partition of Murray as contributed by Choy (Murray, Col. 5, Lines 31-42; Col. 10, Lines 45-51, Choy, Col. 9, Lines 15-31) also includes pinning corresponding database data like in Choy. Said artisan would have been motivated to do so in order to ensure search efficiency by utilizing Global and Local indices by reducing the need to access fewer local indices and partitions (Choy, Col. 9, Lines 47-55; Col. 10, Lines 25-39) and to ensure consistency between the Global and Local indices via the locking advantages of Choy (Choy, Col. 17, Lines 14-18).
Murray, as previously modified with Choy and Zait, does not disclose in response to receiving, by the indexing unit, an indication that the portion of the database is pinned, sending, from the indexing unit to the data source, a sampling data request indicating a sampling data-query for the portion of the database; and
accessing, by the indexing unit, sampling results responsive to the sampling data-query.
However, Rais-Ghasem discloses as part of partitioning in a hierarchically partitioned database , sending, from a partitioning unit to the database unit, a sampling data request indicating a sampling data-query for the portion of the database ([0056], Columns are sampled to retrieve data corresponding to features such as cardinality to be accessed used in determining hierarchical partitions of the data); and
accessing, by the partitioning unit, sampling results responsive to the sampling data-query ([0056], Columns are sampled to retrieve data corresponding to features such as cardinality to be accessed used in determining hierarchical partitions of the data).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Murray, as previously modified with Choy and Zait, with the teachings of Rais-Ghasem, by further modifying Murray such that the indexing, which includes the partitioning and locking data therein to ensure consistency as discussed above, includes steps of sampling the database being partitioned like Rais-Ghasem and accessing the sampled data in performing the partitioning and indexing of Murray. The motivations for doing so would have been to utilize cardinality information obtained as part of partitioning (Rais-Ghasem, [0056]) to help support key cardinality in the Global Index of Murray (Choy, Col. 11, Lines 27-31; Murray, Col. 10, Lines 46-50) and partitioning data more efficiently based thereon (Rais-Ghasem, [0056]-[0057]).

As to claims 3 and 12, the claims are rejected for the same reasons as claim 2 and 11 above. In addition, Murray, as previously modified with Choy, Zait, and Rais-Ghasem, discloses wherein indexing the constituent data includes obtaining information representing the constituent data as a plurality of logical tables (Murray, Col. 5, Lines 26-30; Col. 12, Line 67-Col. 13, Line 4; Zait, Figs. 1-2, The data operated on is from database tables logically part of the database.).
The motivations for combining the teachings of Murray, Choy, Zait, and Rais-Ghasem are the same as previously set forth with respect to claims 2 and 11 above.

As to claims 6 and 15, the claims are rejected for the same reasons as claims 2 and 11 above. In addition, Murray, as previously modified with Choy, Zait, and Rais-Ghasem, discloses identifying, by a segment manager of the indexing unit, an indexing mode for indexing an object from the respective segment based on the sampling results (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.);
generating, by the segment manager, a shard specification for generating a shard of the respective segment based on the sampling results and the indexing mode (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.);
sending, from the indexing unit to the data source, a constituent data request indicating a constituent data-query for the respective segment (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.);
generating a shard assignment indicating the shard specification and an indexing operation unit (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.); and
generating, by the indexing operation unit, the shard based on the shard assignment, wherein generating the shard includes accessing the constituent data responsive to the constituent data request (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.).
The motivations for combining the teachings of Murray, Choy, Zait, and Rais-Ghasem are the same as previously set forth with respect to claims 2 and 11 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Choy, and Zait, as applied above, and further in view of Sivasubramanian.

As to claims 8 and 17, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Murray, as previously modified with Choy and Zait, does not specifically disclose wherein the characteristic is table size.
However, Sivasubramanian discloses partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition; wherein the characteristic is table size (Col. 3, Lines 3-10; Col. 13, Lines 47-53; Col. 14, Lines 9-18).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Murray, as previously modified with Choy and Zait, with the teachings of Sivasubramanian by further modifying Murray such that re-configuration and/or repartitioning of the table of Murray is performed also in part based on the size of the table based, such as due to table size increases or decreases like Sivasubramanian (Sivasubramanian, Col. 14, Lines 9-18). Said artisan would have been motivated to do so in order to support seamless scaling of the tables Murray (Sivasubramanian, Col. 2, Lines 63-65) along with scaling of corresponding indexes along with the partitioning (Choy, Col. 6, Lines 28-32).

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13 and 14 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rath (US 8,930,312 B1) discloses distributing partitions and that increased partitions results in larger usable table size and increased throughput capacity. New partitions can be added and data split to address increasing table/partition size or due to hot spots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167